Luke, J.
1. The constitution of this State requires that all criminal cases shall be tried in the county in which the crime is committed, and the venue must be proved beyond a reasonable doubt. Murphy v. State, 121 Ga. 142 (48 S. E. 909), Cooper v. State, 106 Ga. 119 (32 S. E. 23) ; Smith v. State, 2 Ga. App. 413 (58 S. E. 549).
2. In this, case the question as to failure to prove venue is specifically raised in the motion for a new trial, as provided by the act of 1911 *447(Acts 1911, p. 150), and is argued in the brief of counsel for the plaintiff in error; and there being in the brief of evidence no proof of venue, this court must hold that the trial judge erred in overruling the motion for a new trial. It is unnecessary to pass upon the other assignments of error. Moye v. State, 65 Ga. 754; Wade v. State, 11 Ga. App. 411 (75 S. E. 494).
Decided March 13, 1917.
Conviction of assault with intent to rape; from Morgan superior court—Judge Park. October 18, 1916.
A. G. Foster, F. B. Lambert, for plaintiff in error.
Doyle Campbell, solicitor-general, contra.

Judgment reversed.


Wade, G. J., and George, J., ooneur.